   Case 2:16-cr-00027-LGW-BWC Document 358 Filed 08/06/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          BRUNSWICK DIVISION

UNITED STATES OF AMERICA                   )
                                           )
             v.                            )        CR 216-027
                                           )
JAMES LEE ROBERTS                          )
                                           )

                                     ORDER

      Recognizing the sensitive nature of the information contained therein, and

pursuant to the government’s motion to seal Exhibit B to its response to defendant’s

motion for compassionate release, the government’s motion is hereby GRANTED,

and the Clerk is directed to SEAL Exhibit B with access limited to the parties and

the Court until further Order of this Court.

      SO ORDERED this ____
                       6th day of August 2020.




                                       _________________________________________
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
